Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “output shaft of the motor and steering column rotate coaxially” must be shown or the feature canceled from the claims 2 and 8.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1, 5, 6 and 10 are objected to because of the following informalities: 
The claims lack proper antecedent basis and should be amended as follow:
Claim 1 line 12, the recitation “measurement data” should be changed to – a measurement data --;
Claim 5 line 8, the recitation “a stopping portion” should be changed to – the stopping portions --;
Claim 6 line 6, the recitation “the start portion and the end portion” should be changed to – a start portion and an end portion--;
Claim 6 line 11, the recitation “of other end” is not necessary and should be deleted;

Claim 10 line 8, the recitation “a stopping portion” should be changed to – the stopping portions -.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 7 and 10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Mills et al. (USPUB. 2003/0146038 – hereinafter Mills et al.).
Mills et al. discloses all of the structural as claimed a vehicle steering wheel assembly, wherein the vehicle steering wheel assembly comprises a steering wheel (12), a control component (24), a rotation measuring component (18) for measuring a rotation condition of the steering wheel, and a road sense simulator (20) for applying a resistance torque to a rotation of the steering wheel according to the rotation condition of the steering wheel; 
a steering column (16) is disposed under the steering wheel, wherein an upper end of the steering column is connected to the steering wheel (figure 1), and a lower end of the steering column is connected to the road sense simulator (connected to element 22), and the road sense simulator is fixed to a vehicle body of the vehicle;
the rotation measuring component and the road sense simulator are both connected to the control component, and the control component controls the road sense simulator to apply the resistance torque to the rotation of the steering wheel according to measurement data of the rotation measuring component [para 13-14].
In re claim 5, Mills et al. discloses the vehicle steering wheel assembly further comprises a steering wheel rotation limiting device (figure 2), wherein the steering wheel rotation limiting device comprises a first limiting member (44) and a second limiting member (50); 
the first limiting member is slidably mounted on the steering column, and the first limiting member is movable along an axial direction of the steering column with the rotation of the steering wheel; 

In re claims 6-7 and 10, Mills et al. (figures 1-2) discloses all of the claimed limitations.


Claims 1, 4, 7 and 10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Yao et al. (USPUB. 2004/0039507 – hereinafter Yao et al.).
Yao et al. discloses all of the structural as claimed a vehicle steering wheel assembly, wherein the vehicle steering wheel assembly comprises a steering wheel (108), a control component (106), a rotation measuring component (110) for measuring a rotation condition of the steering wheel, and a road sense simulator (112) for applying a resistance torque to a rotation of the steering wheel according to the rotation condition of the steering wheel; 
a steering column (116) is disposed under the steering wheel, wherein an upper end of the steering column is connected to the steering wheel (figure 1), and a lower end of the steering column is connected to the road sense simulator (figure 1), and the road sense simulator is fixed to a vehicle body of the vehicle;
the rotation measuring component and the road sense simulator are both connected to the control component, and the control component controls the road sense simulator to apply the resistance torque to the rotation of the steering wheel according to measurement data of the rotation measuring component [para 27].

In re claims 7 and 10, Yao et al. discloses all of the claimed limitations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. and further in view of Sandholzer et al. (USPN. 9,102,349 B2).
Yao is disclosed above but does not explicitly teach the output shaft of the motor is coaxially with the steering column.
Sandholzer et al. teaches a power steering system wherein a steering shaft (2) is configured to be in coaxially with the motor shaft (41) so as to reduce the complexity by having the motor integrated in the steering system.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the steering system of Yao et al. to include the steering motor integrated to the steering system as Sandholzer et al., for the reasons set forth above. 

However, this feature is merely one of several straight forward possibility from which an ordinary skilled person in the art before the effective filing date of the claimed invention would select, in accordance with circumstances, such as for its precision, standardization and very low noise level, without the exercise of ingenuity.
In re claim 9, modified Yao et al. discloses all of the claimed limitations.


Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/               Primary Examiner, Art Unit 3611